Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a seal plate for maintaining a continuous aerodynamic surface between a fixed part of an aerodynamic structure and a movable surface, the seal plate comprising: a first resilient material and defining said continuous aerodynamic surface thereon and being configured to be mounted to the fixed part along a first edge thereof and slidably to engage the movable surface at a second distal edge, the second distal edge defining a sealing surface configured to sealably contact the movable surface, and a rigid lever configured to transfer a bending moment from the movable surface to the seal plate whereby the bending moment bends the seal plate in correspondence with movement of the movable surface and maintains the continuous aerodynamic surface, wherein the seal plate includes a step which steps the rigid lever from the continuous aerodynamic surface such that the rigid lever slidably engages a side of the movable surface opposite to an aerodynamic surface of the moveable surface, wherein the first resilient material, the second distal edge, rigid lever and step are a single piece device. 
Kordel et al. (US 7611099) in view of Martin Hernandez (US 2006/0249627 A1) teaches a similar seal plate as the claimed invention.
However, Kordel et al. (US 7611099) in view of Martin Hernandez (US 2006/0249627 A1) lacks wherein the first resilient material, the second distal edge, rigid lever and step are a single piece device, as claimed.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.

Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647